DETAILED ACTION
Claims 1-8 were rejected in the Office Action mailed 01/12/2022. 
Applicant filed a response and amended claim 1 on 04/12/2022. 
Claims 1-2 and 4-20 are pending, of which claims 9-20 are withdrawn. 
Claims 1-2 and 4-8 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Langdon (US 2012/0271265) in view of Schneider et al. (US 6,964,720) (Schneider).
Regarding claims 1-2, 4, and 8
Langdon teaches a stretch laminate, for use in a diaper, comprising a first layer of nonwoven, a second layer of an elastomeric material, a third layer of a polyethylene film, and a fourth layer of nonwoven. The second layer and third layer correspond to the core structure. The second layer is disposed between the third layer and the first layer. The first layer of nonwoven, corresponding to a nonwoven first facing layer, is affixed to the first surface and the fourth layer of nonwoven, corresponding to a nonwoven second facing layer, is affixed to the second surface. The first layer is activated to provide zones of separation, elongation, and breaks in the fibers of the first layer through intermeshing teeth, i.e., the first layer is a fractured nonwoven. The second layer of an elastomeric material is a film, elastomeric scrim material, or an arrangement of strips or strands of elastomeric material. See, e.g., abstract, paragraphs [0006], [0040-0041], [0047-0048], [0053], and [0072], and FIG. 1. 
Given Langdon does not require a discontinuous polyethylene film, it is clear the polyethylene film is a continuous film layer. Further, given that the structure and material of the polyethylene film of Langdon is substantially identical to the plastic core layer as used in the present invention, as set forth above, it is clear that the polyethylene film of Langdon would inherently provide some degree of reinforcement to the core structure in the machine direction, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
Langdon teaches the first layer of nonwoven is affixed to the second layer with adhesive when the second and third layer are stretched at less than 100 percent strength. Paragraphs [0006] and [0040-0041]. While Langdon teaches the first facing layer is affixed to the first surface with adhesive when the cores structure is stretched at less than 100%, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Langdon meets the requirements of the claimed product (i.e., first nonwoven layer affixed to adjacent layer with adhesive), Langdon clearly meets the requirements of the present claim.	

With respect to the difference, Schneider teaches an elastomeric nonwoven laminate comprising a first nonwoven, a second nonwoven, and a plurality of elastic strands, for use in diapers. See, e.g., abstract and col. 1, lines 5-16 and col. 11, lines 54-57. Schneider teaches elastomeric nonwoven laminates typically include elastic bonded to a nonwoven, wherein the elastic may include elastic film or elastic strands. Col. 1, lines 31-34. As Schneider expressly teaches, elastic strands for elastomeric nonwoven laminates are generally preferred over elastic films from both a cost and functional perspective since strands require less material and provide flexibility in arrangement and stretch properties. Col. 1, lines 51-54. Schneider and Langdon are analogous art as they are both drawn to elastic laminates for use in diapers.
In light of the motivation of using elastic strands as provided by Schneider, it therefore would have been obvious to one of ordinary skill in the art to use elastic strands instead of an elastomeric film or scrim in the laminate of Langdon, in order to provide great flexibility and stretch properties while saving material and cost, and thereby arrive at the claimed invention. 

Regarding claim 6
Langdon further teaches the nonwoven web is made of polymeric fibers. Paragraph [0042].
	
Regarding claims 5 and 7
Langdon in view of Schneider teaches all of the limitations of claim 1 above, however Langdon does not explicitly teach the presence of cellulose fibers in the nonwoven first and fourth layer. 
With respect to the difference, Schneider teaches an elastomeric nonwoven laminate comprising a first nonwoven, a second nonwoven, and a plurality of elastic strands, for use in diapers. See, e.g., abstract and col. 1, lines 5-16 and col. 11, lines 54-57. Schneider further teaches the nonwoven layers of the elastomeric nonwoven laminate comprises a combination of cellulose and polymeric fibers. Col. 8 lines, 36-40. Schneider and Langdon are analogous art as they are both drawn to elastic laminates for use in diapers.
In light of the disclosure of Schneider, it therefore would have been obvious to one of ordinary skill in the art to use a combination of cellulose and polymeric fibers in the first layer of nonwoven of Langdon in view of Schneider, in order to form a stretch laminate with predictable success, as Schneider teaches a nonwoven comprising a combination of cellulose and polymeric fibers is suitable for use in a stretch laminate, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960).

Response to Arguments
The previous 35 U.S.C. 112(b) rejection over claim 8 is withdrawn in view of Applicant’s response on page 5 of the remarks filed 04/12/2022. 

The previous rejection of claims 1-2 and 4-8 are substantially maintained. Any modification to the rejection is in response to the amendment of claim 1.

Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“Applicant respectfully asserts that Langdon fails to present a prima facie case of obviousness for amended independent claim 1 because Langdon fails to teach or suggest all the claim limitations. Specifically, Applicant respectfully asserts that Langdon fails to teach or suggest, “wherein the first facing layer is affixed to the first surface with adhesive when the core structure is stretched at less than 100 percent stretch,” as specified by amended claim 1. (Emphasis added). Rather, Langdon teaches a “zero-strain stretch laminate”, which Langdon teaches as meaning that the laminate is formed such that the elastomeric elements are not laminated between the nonwoven layers in a prestrained condition, or in other words, lamination occurs when all materials are in a relaxed condition. See Langdon, ¶ [0006]. Langdon teaches that the laminate can then be activated or incrementally stretched. See Langdon, ¶¶ [0051]-[0053]. Accordingly, Applicant respectfully asserts that Langdon fails to teach or suggest this specified feature of Applicant's amended independent claim 1.”

Remarks, pg. 7
The Examiner respectfully traverses as follows:
Firstly, under broadest reasonable interpretation, the limitation “wherein the first facing layer is affixed to the first surface with adhesive when the core structure is stretched at less than 100 percent stretch” includes an embodiment where the first facing layer is affixed to the first surface with adhesive when the core structure is stretched at 0 percent stretch. As Applicant acknowledges, Langdon teaches the laminate is formed such that the elastomeric elements are laminated between the nonwoven layers in a non-strained condition. Therefore, the first nonwoven layer, i.e., the first facing layer, is affixed to the adjacent layer, i.e., the first surface, with adhesive when the adjacent layers are in a relaxed condition, i.e., 0% stretch. Paragraphs [0006] and [0040-0041]. It is the Examiner’s opinion Langdon meets the claimed limitation. 
Secondly, while Langdon teaches the limitation as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Langdon meets the requirements of the claimed product (i.e., first nonwoven layer affixed to adjacent layer with adhesive), Langdon clearly meets the requirements of the present claim.

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789